DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 and 17-24 are pending and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosch et al. (WO 14/198478) in view of Jones-Wilson et al. (Nuc. Med. Biol., 1995, 22(7), p. 859-68).
Rosch teaches that ligands currently used to chelate Ga(III) and provide a means for attachment of a targeting vector are mostly derivatives of DOTA and NOTA (1,4,7-triazacyclononane-1,4,7-tricetic acid: Figure I). Whilst both ligands give rise to 68 Ga radio-labelled complexes of exceptionally high stability, they possess inherent disadvantages. DOTA ligand derivatives in particular are not well-suited for 68Ga chelation; a feature which is manifested as the long reaction times and high temperatures required for radio-labelling.   
The NOTA ligand derivatives are much better matched to the coordination requirements of 68Ga(III), which largely addresses these problems without detriment to the thermodynamic stability. However, NOTA derivatives are disadvantaged by the acidic pH conditions required for radio-labelling (which limits the biological targeting vectors which can be used), cost and difficult syntheses. Whilst they serve the purpose, improvements to increase efficiency, suitability, application and costs are required to realise the potential of the favourable 68Ga-radionuclide. Specific areas of improvement include quantitative radio-labelling at milder pH and lower temperatures, whilst maintaining sufficient in vivo stability. These improvements are important for the widespread use and development of Ga as the radionuclide of choice for PET/CT. It is interesting to note that, with few exceptions, trends have seen a deviation away from rigid cyclic chelators (DOTA and NOTA) towards more flexible acyclic systems. Acyclic ligands are typically synthetically less challenging and tend to radio-label more rapidly; 
In the last few years several acyclic and macrocyclic ligands have been reported, which are thought to have favourable properties for the chelation of 68Ga(III) (Figure II). Ideally ligands should radio-label with 68Ga(III) rapidly (<10 min) at mild pH and temperature. Furthermore they should provide a point/s of attachment of a targeting moiety, which are isolated from the inert chelating core, and be selective for 68Ga(III) over other metal cations such as iron(III).
Ligands featuring the 1,4-diazepine (DAZA: Figure II) scaffold have been investigated in four main areas. These are as: heptadentate ligands for complexes which may act as diagnostic (MRI and PET) imaging agents hexadentate ligands for manganese(II) complexes for potential application as contrast agents for MRI tetra- and penta-dentate ligands for potential application in rare earth metal catalysis tridentate ligands for transition metals.  Of particular relevance to this work are the complexes relating to imaging applications.
 Ligands of general formula II and A are taught:

    PNG
    media_image1.png
    271
    266
    media_image1.png
    Greyscale
Formula II
Z1-6 may be hydrogen, etc.

    PNG
    media_image2.png
    91
    164
    media_image2.png
    Greyscale
A.
R1-3 may be CH2(C6H4), with X1-3 being OH.
With regard to instant claims 6-8, alkoxy substituents are taught (pages 10-16).
Various synthetic methods are set forth in the Examples.  Diagnostic imaging is taught.  Pharmaceutical compositions and kits are taught.  Ideally ligands should radio-label with 68Ga(III) rapidly (<10 min) at mild pH and temperature.
Rosch does not specifically exemplify a DAZA derivative ligand with pendant phenolic arms.
Jones-Wilson teaches that 67Ga(III) and/or In(III) complexes of four new hexadentate ligands have been prepared and evaluated in vitro and in vivo. These substituted triazacyclononane ligands bind the metal ion through three tertiary ring nitrogens and three oxygens from pendant phenolic or hydroxypyridyl arms. The hydroxypyridyl moieties increase the aqueous solubility of the metal complexes while retaining a lipophilic character. As indicated by their large positive partition coefficients, the phenolic ligands proved to be significantly more lipophilic than the hydroxypyridyl Iigands. Biodistribution in Sprague Dawley rats indicated that the more Iipophilic phenolic complexes cleared the body primarily through the liver, while the less lipophilic hydroxypyridyl complexes cleared rapidly, primarily through the kidney. To differentiate the clearance characteristics of these radiolabeled compounds, radiochemical purity of selected complexes in vivo was measured. The complexes were evaluated for overall charge in vitro and in vivo, in plasma samples. In addition, plasma and urine were analyzed for possible metabolites. With one exception, each complex was 

    PNG
    media_image3.png
    204
    143
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide pendant phenolic arms on the DAZA ligands of Rosch when the teaching of Rosch is taken in view of Jones-Wilson.  Each of Rosch and Jones-Wilson are directed to chelators for diagnostic imaging, including binding gallium radionuclides.  One would have been motivated to do so, with a reasonable expectation of success, because Rosch teaches that a variety of substituents are suitable on the DAZA chelator backbone, and Jones-Wilson teaches that lipophilic phenolic arms alter biodistribution and favor clearance through the liver.  Further Rosch teaches that DAZA analogues provide an advantage over NOTA derivatives, which are disadvantaged by the acidic pH conditions required for radio-labelling (which limits the biological targeting vectors which can be used), cost and difficult syntheses.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618